DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/063539 filed 06/18/2018 claims foreign priority to IN201621005038 02/12/2016 and is a 371 of PCT/IB2017/050702 with a filing data of 02/09/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in response to a Request for Continued Examination filed on 02/12/2021.  Claims 1, 3-5, 8-12, and 14-17 are currently pending and ready for examination.  Claims 2 and 13 have been cancelled.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant claims “at least one agro-climatic zones” (line) 16). Examiner believes this to be a typographical error and zones” should read “zone,” however it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “access interface module” in claims 1, 11, 14, and 17, “inferencing module” in claims 1 and 11, “knowledge base module” in claims 1, 8, 11, 14, 15, and 17, and “data storage module” in claims 3 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Figure 1 shows the modules (108) as part of the memory (106) which is part of the system (100) which contains the processor(s) (102) and the I/O interface(s) (104).  ¶ 032 of the specification states that the modules (108) in the memory (106) are “operatively coupled to the one or more processors (102) (line 4).  Examiner interpreted the “access interface module,” the “inferencing module,” the “knowledge base module,” and the “data storage module” as a memory and/or processor or any equivalent.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, applicant uses the phrase “at least one agro climatic zones” (line 16).  Examiner is unclear if this is the same “at least one agro climatic zone” claimed in line 4 or a different “at least one agro-climatic zone.”  Examiner respectfully suggests the phrase “at least one agro-climatic zones” in line 16 should read “said at least one agro-climatic zone.”  However it could be a different concept intended by the applicant, explanations are requested.  
	Claim 1 has been examined based on the merits as best understood.

Regarding independent claims 1, 11, and 17, applicant recites the limitation “the capabilities” (claim 1 line 9, claim 11 line 15, claim 17 line 14).  There is insufficient antecedent basis for this limitation in the claims. 
	Additionally regarding independent claims 1, 11, and 17, applicant recites the limitation “the referenced at least one rule” (claim1 line 19, claim 11 line 25-26, claim 17 line 23-24).  There is insufficient antecedent basis for this limitation in the claims.
	Finally regarding independent claims 1, 11, and 17, applicant uses the phrase “an API” (claim 1 line 10, claim 11 line 16, claim 17 line 15).  Examiner is unclear as to what “an API” is referring.  Examiner respectfully suggests the “an API” should read “Access Programming Interface,” however, it could be a different concept intended by the applicant, explanations are requested.    Additionally Examiner respectfully submits that (API) should be clearly spelled out in independent claims 1, 11, and 17.
	Claims 1, 11, and 17 have been examined based on the merits as best understood.

Regarding claim 8, applicant uses the phrase “parameters” (line 3).  Examiner is unclear if this is the same “parameters” claimed in claim 1 line 3 or different “parameters.”  Examiner respectfully suggests the phrase “parameters” in claim 8 line 2 should read “said parameters.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Additionally regarding claim 8, applicant uses the phrase “attributes” (line 3).  Examiner is unclear if this is the same “attributes” claimed in claim 1 line 11 or different “attributes.”  Examiner respectfully suggests the phrase “attributes” in claim 8 line 2 should read “said attributes.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 8 has been examined based on the merits as best understood.
	
Regarding independent claim 11, applicant 	recites the limitation “the at least one agro-climatic zone” (line 10, line 23, line 34).  There is insufficient antecedent basis for this limitation in the claims.
	Claim 11 has been examined based on the merits as best understood.

Regarding independent claim 11 and claim 14, applicant uses the phrase “a classification “(claim 11 line 33, claim 14 line 7).  Examiner is unclear if this is the same “a classification” claimed in line 22 or a different “a classification.”  Examiner respectfully suggests the phrase “a classification” in claim 11line 33 and claim 14 line 7 should read “said classification.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claims 11 and 14 have been examined based on the merits as best understood.

Regarding claim 15, applicant claimed claim 15 is dependent on claim 13 however, claim 13 has been cancelled.  Examiner is unclear as to the dependency of claim 15. 
	Additionally regarding claim 15, applicant uses the phrase “parameters” (line 3).  Examiner is unclear if this is the same “parameters” claimed in claim 11 line 7 or different “parameters.”  Examiner respectfully suggests the phrase “parameters” in claim 15 line 3 should read “said parameters.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Finally regarding claim 15, applicant uses the phrase “attributes” (line 3).  Examiner is unclear if this is the same “attributes” claimed in claim 11 line 7 or different “attributes.”  Examiner respectfully suggests the phrase “attributes” in claim 15 line 3 should read “said 
	Claim 15 has been examined based on the merits as best understood.
	
Regarding claim 16, applicant recites the limitation “the group” (line 2).  There is insufficient antecedent basis for this limitation in the claims.
	Claim 16 has been examined based on the merits as best understood.

Regarding independent claim 17, applicant uses the phrase “soil” (line 8).  Examiner is unclear if this is the same “soil” claimed in line 2 or a different “soil.”  Examiner respectfully suggests the phrase “soil” in line 8 should read “said soil.” However, it could be a different concept intended by the applicant, explanations are requested.
	Additionally regarding claim 17, applicant uses the phrase “at least one agro-climatic zone (line 21).  Examiner is unclear if this is the same “at least one agro-climatic zone” claimed in line 9 or a different “at least one agro-climatic zone.”  Examiner respectfully suggests the phrase “at least one agro-climatic zone” in line 21 should read “said at least one agro-climatic zone.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 17 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al., (herein after Pandit), U.S. Pat. No. 6529890 B1 in view of Starr, U.S. Pub No. 2015/0370935 A1, in further view of Ethington et al. (hereinafter Ethington), U.S. Pub. No. 2016/0232621 A1.

Regarding independent claim 1 Pandit teaches:
	arranging, by an inferencing module, the received parameters and attributes associated thereof, for a plurality of time instances, in a hierarchical structure;
	comparing, by the inferencing module, the attributes with historic attributes available in the knowledge base module for a corresponding agro-climatic zone; and
	performing, by the inferencing module, in response to the comparison, one of identifying a classification of the geographical region of interest into one of the at least one agro-climatic zones or validating the classification of the geographical region of interest available in the knowledge base module (Pandit, geographic information is used for “partitioning the world into climatic regions (col 6 line 27-28),” partitioning climatic regions into sub regions, partitioning sub regions into zones, inputs time information in addition to geographic information and  abnormal condition information which reads on “received parameters and attributes,” regions, sub-regions, and zones are partitioned into “zones of climatic commonality into a frame hierarchy,” “zones of commonality” would be developed with “historic attributes” obtained from the knowledge base, classification into a region, sub-region, or zone is determined by information from the knowledge base  used by the inference engine, system is “meant to define regional climatology” and to be used in “agro-meteorology” which reads on “agro-climatic” while Pandit’s examples deals with specific region of the globe, his system “covers any climatic region of the world” (col 6 line 26-52, col 7 line 18-59, col 8 line 21-46));
	splitting the geographical region of interest into two or more sub- regions depending on the compliance score; and 
	splitting the agro-climatic zones into two or more sub-agro- climatic zones depending on the compliance score (Pandit, regions are divided into sub regions and subregions are divided into zones according to a “frame hierarchy” which would be the “compliance score,” (fig 6, fig 9, Abstract, col 6, line 26-52, col 9 line 46-62)).
	Pandit does not teach:
	A processor implemented method comprising:
	receiving in real time, via an access interface module, through at least one interaction method from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with at least one agro-climatic zone pre-defined in a knowledge base module, the parameters being raw data or derived from the raw data,
	generating a binary score for each of the parameters based on the referenced at least one rule for each time instance from the plurality of time instances to obtain a total score; 
	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters; 

	identifying a classification or validating the classification of the geographical region of interest into one of the at least one agro-climatic zones based on the compliance score;
	Star teaches:
	A processor implemented method (Starr fig 1 computing element (32) contains a processor (36) and memory (40)) comprising:
	receiving in real time, via an access interface module, through at least one interaction method from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with at least one agro-climatic zone pre-defined in a knowledge base module, the parameters being raw data or derived from the raw data (Starr, “apparatus that senses soil and/or crop conditions in real-time (¶ 0011 line 3-2)” therefore data can be received in “real time,” Starr also teaches real-time data in ¶ 0195, ¶ 0220,  ¶ 0246, and  ¶ 0249, “obtained from externally gathered image data (¶ 0176 line 39-40)” reads on “at least one interaction method from external systems,” Starr teaches in ¶ 0160 different types of “agronomic data” collected which reads on “parameters pertaining to ambience and soil,” the data received is associated with “one or more land areas of interest (¶ 0159 line 2-3)” which reads on “geographical region of interest,” “The systems, methods and apparatuses receive and/or generate large quantities of data associated with agronomic characteristics and/or agronomic factors, analyze the data, characteristics and/or factors, and provide agronomic information to the users based on the received and/or generated data, characteristics and/or factors”(¶ 0159 line 4-10) therefore data can be “raw data or derived from the raw data,” fig 2 depicts a diagram of the system which includes a soil database which is a “knowledge base module” that includes  SSURGO data which would include “agro-climate zone” information, 
(¶ 0011, ¶ 0159, ¶ 0160, ¶ 0176, ¶ 0184)),      
	generating a binary score for each of the parameters based on the referenced at least one rule for each time instance from the plurality of time instances to obtain a total score;
	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters;
	computing a compliance score for the geographical region of interest as a statistical average of the normalized net score generated for each sub-region of the geographical region of interest (Starr teaches “the computing element 32 may include any necessary hardware, software or any combination thereof to achieve the processes, methods, functionalities, operations, etc., of the present disclosure (¶ 0175 line 5-8),” ¶ 0240 is an example  using slop data, “binary spatial coverage files” includes “all the necessary information associated with the land area of interest (¶ 0205, line 3-5),” while the “binary spatial coverage files” are not the same as a “binary score”  they help to create new zones that are based on a “predetermined set of rules (e.g. categorization, grouping or classification (¶ 0240 line 24-26) each “land area of interest” is associated with a slope of positive, negative or zero, each category would have a binary score of 0 or 1, the classifications of positive, negative or zero provide a “normalized net score” for determining the “new zones that are subdivisions of the inputted soil zones (¶ 0240 line 36-37),  “The system 20 overlays the slope zone polygons on the soil zones imputed by the user to create new zones that are subdivisions of the imputed soil zones (¶ 0240 34-37)” which implies “a statistical average” since areas that are similar would have “a statistical average of different areas or zones could be identified with respect to their “compliance score” (¶ 0175, ¶ 0205-¶ 0206, ¶ 0240)); 
	identifying a classification or validating the classification of the geographical region of interest into one of the at least one agro-climatic zones based on the compliance score (Starr, Abstract, identifying one of the plurality of agronomic characteristics, ¶ 0228-¶ 0236 uses “classes, categories or groups” to determine “ranges” reads on “identifying a classification or validating the classification … based on the compliance score,” (fig 4, ¶ 0226-¶ 0237)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for obtaining climatology information disclosed by Pandit by including real time data, soil data and the calculation of the data disclosed by Starr for the benefit of an  increase crop yields by at least determining correct plant varieties for specific fields to lower a farmer’s expense associated with producing a crop by utilizing appropriate quantities of seeds and inputs for each particular field for a less harmful impact on the environment by reducing quantities of excess inputs and chemicals applied to a field” (Starr, ¶ 0004, line 10-25).
	The Pandit/Starr combination does not teach:
	wherein the at least one interaction method comprises one of receiving information pushed by the external systems without a well-defined service layer or pulling information from the external systems having the well-defined service layer, and wherein the at least one interaction method is facilitated by a self- descriptive access layer which exposes to a user, the capabilities and requirements for using an API of the access interface module
	Ethington teaches:
(Ethington teaches obtaining information from “external systems,” computer systems would use an API in order to transmit requests and receive data which would include a “self-descriptive access layer,” “notification may be sent when new data is available by a data source” implies “without a well-defined service layer,” “When an application request is made” implies “having a well-defined service layer” (¶ 0042-¶ 0044)); 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for obtaining climatology information disclosed by Pandit by including an API as disclosed by Ethington for the benefit improving at least one of  “utilization of agricultural fields  through improved field condition monitoring;” :                                               “selection of time and method of fertilization;” “selection of time and method of pest control;” “selection of seeds planted for the given location of soil;” “field condition data for at a micro-level;” “selection of time of harvest:” which would be used to “improve strategy and decision-making in farming” (Ethington, ¶ 0122, ¶ 0181 line 4).  

Regarding claim 3 Pandit further teaches:
	storing the parameters, arranged in the hierarchical structure, in a data storage module, in a generic format (Pandit, climate regions, sub-regions and zones are put into a “frame hierarchy,” in fig4, conflict set (440) and rules of production (410) contain the set of rules for the “frame hierarchy,” (col 6, line 26-39, col 9 line 22-27)).

Regarding claim 4 Pandit further teaches:
	the step of comparing the attributes with the historic attributes is preceded by transforming the attributes into a format suitable for comparison with the historic attributes for the corresponding agro-climatic zone (Pandit system teaches “prolog programming language” as the “format suitable for comparison” a “set of constraints” “based on historical extreme values” is used for comparisons (col 11, line 45-54, col 13, line 39-52).

Regarding claim 5, Pandit further teaches: 
	the step of comparing the attributes with the historic attributes comprises referencing at least one rule reflecting a statistical classification scheme (Pandit, fig 3, rule base (330) contains the rules for “a statistical classification scheme,” “historical extreme values” reads on “historical attributes” and are used for comparison, fig 8 depicts the different types of rules, system is “running an expert system rule base” and “Include(s) the rule base being in a production system (col 6 line 46, line 50-51)” therefore the “classification scheme”  must consider “at least one rule” (col 13 line 39-52, col 6 line 44-51)).  

Regarding claim 8, Pandit further teaches:
	further comprising updating the knowledge base module with at least one of the identified classification and the validated classification of the geographical region of interest, parameters and attributes associated thereof (Pandit, “system is very adaptable to updates or expansion” (col 14 line 14-19), rules define the hierarchy for classification, fig 4 shows that part of the user interface is the rules and the knowledge base (col 8 line 36-45)).  

Regarding claim 9 Pandit does not teach:
	the raw data comprises data in encoded form is selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos
	Starr teaches:
	the raw data comprises data in encoded form is selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos (Starr, “data is associated with agronomic characteristics and/or agronomic factors (¶ 0159 line 5-6), the agronomic data can be in many forms, from sensors, cameras, image capturing devices, public weather data (¶ 0159-¶ 0160)). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for obtaining climatology information disclosed by Pandit by including data in different formats as disclosed by Starr for the benefit of an  increase crop yields by at least determining correct plant varieties for specific fields to lower a farmer’s expense associated with producing a crop by utilizing appropriate quantities of seeds and inputs for each particular field for a less harmful impact on the environment by reducing quantities of excess inputs and chemicals applied to a field” (Starr, ¶ 0004, line 10-25). 

Regarding claim 10, Pandit further teaches:
Pandit, fig 3, knowledge base contains rules, the inference engine performs the task of executing or applying the rules, errors can be dealt with effectively (col 7 line 18-52, col 4, line 23-32).

Regarding independent claim 11:
	Claim 11 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regard to the “one or more processors”  and  “one or more internal data storage devices operatively coupled to the one or more processors for storing instructions configured for execution by the one or more processors” Pandit teaches “one or more processors”  and “one or more internal data storage devices operatively coupled to the one or more processors for storing instructions configured for execution by the one or more processors” (Pandit, a generic computer would have a processor and internal data storage (fig 1-4, col 6, l 40-51)); 

Regarding claim 12 Pandit does not teach,
	Wherein the instructions are further comprised in a data storage module configured to store the parameters in a generic format.
	Starr teaches:
	Wherein the instructions are further comprised in a data storage module configured to store the parameters in a generic format (Starr ROM memory stores “static information and instructions for the processor(s)” (¶ 0176)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for obtaining climatology information 
 
Regarding claim 14 Pandit teaches:
	transforming the attributes into a format suitable for comparison with the historic attributes for the corresponding agro-climatic zone; (Pandit system teaches “prolog programming language” as the “format suitable for comparison” a “set of constraints” “based on historical extreme values” is used for comparisons (col 11, line 45-54, col 13, line 39-52).
	comparing the attributes with the historic attributes by referencing at least one rule reflecting a statistical classification scheme (Pandit, fig 3, rule base (330) contains the rules for “a statistical classification scheme,” “historical extreme values” reads on “historical attributes” and are used for comparison, fig 8 depicts the different types of rules, system is “running an expert system rule base” and “Include(s) the rule base being in a production system (col 6 line 46, line 50-51)” therefore the “classification scheme”  must consider “at least one rule” (col 13 line 39-52, col 6 line 44-51)).  
	performing one of identifying a classification of the geographical region of interest or validating the classification of the geographical region of interest available in the knowledge base module (Pandit, rules define the hierarchy for classification, fig 4 shows that part of the user interface is the rules and the knowledge base (col 8 line 36-45)).  

Regarding claim 15, Pandit further teaches:
	the knowledge base module is further configured to continually update itself with the at least one of the identified classification and the validated classification of the geographical region of interest, parameters and attributes associated thereof ((Pandit, “system is very adaptable to updates or expansion” (col 14 line 14-19)).

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.

Regarding independent claim 17:
	Claim 17 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.  With regard to the “A system having a distributed architecture, communicating with at least some heterogeneous external systems sharing parameters pertaining to ambience and soil for a geographical region of interest” Starr teaches A system having a distributed architecture, communicating with at least some heterogeneous external systems sharing parameters pertaining to ambience and soil for a geographical region of interest, the system comprising (Starr, fig 1):
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for obtaining climatology information disclosed by Pandit by including the system with a distributed architecture as disclosed by Starr for the benefit of an  increase crop yields by at least determining correct plant varieties for .

Response to Arguments
Applicant’s arguments filed on 02/12/2021 have been fully considered.

	Regarding Claim Rejections – 35 USC § 103 pages 8-13 of applicant’s remarks, applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasa U.S. Pub. No. 2015/0278838 A1 teaches agricultural data collection and management via a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/12/2021